Citation Nr: 1547234	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-10 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for fungal infection of the ten toenails and right thumb (diagnosed as onychomycosis).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's Spouse



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied entitlement to service connection for bilateral hearing loss, tinnitus, and severe fungus of the toenails. 

In January 2014, the Veteran testified at a video teleconference hearing before the undersigned; a transcript of that hearing is of record.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran's fungal infection of ten toenails and right thumb was incurred in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fungal infection of the ten toenails and right thumb are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for fungal infection in his toenails and fingernails, a condition later diagnosed as onychomycosis.  He avers that his fungal infection is due to getting his feet wet during his time in Vietnam, particularly in the rainy environment.  See Board Hearing Tr. at 20.  He noticed his toenails turning darker, thicker, and yellow within a couple of years after separation from service and has had such symptoms ever since.  See Board Hearing Tr. at 20-21.  For the reasons set forth below, the Board finds that service connection is warranted as the evidence demonstrates that fungal infection of the ten toenails and right thumb had its onset in service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In deciding whether the Veteran has met his burden to establish all material elements of a service connection claim, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran has a current disability identified as onychomycosis, or fungal infection, in his ten toenails and right thumb, satisfying the first element of service connection.  See May 2011 VA Skin Examination.  The VA examiner has indicated that the onychomycosis in his toenails is the same disability that exists on his right thumb.  

Next, the Board finds that the Veteran's competent and credible statements as to in-service incurrence establishes the second element of service connection.  In this regard, the Veteran claims that, during his tour in Vietnam, he was exposed to Vietnam's tropical climate, to include experiencing monsoons and wet climate, and his feet got wet during active duty.  See Board Hearing Tr. at 20-21.  His statements are consistent with the circumstances of his service as the Veteran has been confirmed to have served in Vietnam by official service department records, thus establishing the in-service event.  See 38 U.S.C.A. § 1154(a).

The crux of the matter turns on the third element of service connection - whether there is a nexus between the Veteran's currently diagnosed onychomycosis of his ten toenails and right thumb and his service.  The Board finds that the preponderance of the evidence supports a positive relationship.  The record contains a positive etiological opinion from the May 2011 VA examiner supporting his contentions.  After considering the Veteran's contentions (to include allegations of exposure to Vietnam's climate and also Agent Orange), his service and medical history, and performing a physical evaluation, the examiner stated, in pertinent part, that onychomycosis is a common residual for those veterans that were in Vietnam.  She explained that though there is no documentation of fungal infection during his military service, this is a residual that is common and the extent of his fungal infection indicates that it has been a chronic condition for many years.  

VA asked that same examiner to provide an addendum medical opinion "based on the objective medical evidence."  She was specifically instructed that any medical opinion cannot be based on the oral history of the veteran unless supported by objective medical evidence from that time.  See December 2011 Disability Benefits Questionnaire Medical Opinion.  The examiner responded that she found the Veteran to be credible, however, in adhering to the instructions, she indicated that she "will have to state that based on the lack of written medical evidence the claimed conditions are less as likely as not related to military service."    

In making a determination, the Board must fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).  If credible, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 433 n.4.

The Board finds that an opinion that discounts the Veteran's lay statements does not hold probative weight, especially since here, they are competent statements as per both Layno (observable symptomatology) and Jandreau/Davidson (statements later confirmed by medical diagnosis); his statement are also credible.  For this reason, the Board assigns zero probative value to the December 2011 addendum opinion.  Instead, the Board finds that the examiner's initial opinion in May 2011 holds significantly greater probative value as she considered the Veteran's competent and credible statements in rendering her opinion, complete with supporting medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

In sum, the Board finds that the probative record evidence, both subject and objective, demonstrates that the Veteran experienced "trench foot" in service (i.e., problems due to his feet being wet) and that was the onset of his later diagnosed chronic onychomycosis of his ten toenails and right thumb.  As established, there is no probative evidence against a relationship between the Veteran's current disability and service.

Accordingly, because all three elements required for service connection for fungal infection of the ten toenails and right thumb are met, the Board finds that service connection is warranted in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(a).


ORDER

Service connection for fungal infection of the ten toenails and right thumb (diagnosed as onychomycosis) is granted.


REMAND

For the issues of entitlement to service connection for hearing loss and tinnitus, the Board finds that remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

On review, the Board finds that private medical records should be sought, specifically those identified at his personal hearing (named in the action paragraphs below), and that VA should attempt to obtain those records after proper authorization and release from the Veteran.  

The Board recognizes that the undersigned has left the record open for a 60-day period during which the Veteran was to submit any of these pertinent records.  To date, however, the Board has not received such records.  In this regard, the Board is allowing the Veteran another opportunity to submit necessary information and authorization as VA attempts to obtain the records.

If medical records are available, obtained, and associated with the file, the Board then requests that the AOJ afford the Veteran another VA audiological examination so that the clinician can review the pertinent evidence and provide an updated etiological opinion regarding the tinnitus and hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any records regarding the Veteran's bilateral hearing loss and tinnitus, with proper authorization from the Veteran, to specifically include: 

(a) Private medical records from Dr. C.B. (now retired) at a medical center in Lakeview for the time period after December 1971 (see Board Hearing Tr. at 8-9 - the Veteran sought treatment a couple of years after separation from service); and 

(b) Private audiology tests administered by Veteran's former employer, Wolverine Grass, in Grand Rapids (see Board Hearing Tr. at 11 - the Veteran had a hearing test each year for 16 years of employment; he claimed to have failed each hearing test).  

Ensure that the procedures set forth in 38 C.F.R. § 3.159(e) are followed.  

Proceed to action item number 2 if, and only if, additional medical records requested above are obtained and associated with the claims file.  If records cannot be obtained after diligent efforts are made, proceed to action item number 3.

2.  If, and only if, records development yields additional records pertinent to the claim, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file, as well as a copy of this REMAND, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including his unprotected noise exposure during service.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports regarding his in-service noise exposure (e.g., working on vehicles in service where he "ran twin 50's on the gun truck" without hearing protection), as well as his reports that, since service, he has worked without significant noise exposure. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to, had its onset during, or was manifest within one year of the Veteran's period of active duty.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports that the ringing in his ears began shortly after his separation from service in December 1971 and have continued since that time.  See Board Hearing Tr. at 7, 17-19.

In providing these opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by the June 2011 VA examiner. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he / she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


